Exhibit 10.16

CONSOLIDATED-TOMOKA LAND CO.

RESTRICTED SHARE AWARD AGREEMENT

This Restricted Share Award Agreement (the “Agreement”) is made as of the 26th
day of January, 2011 (the “Grant Date”), by and between CONSOLIDATED-TOMOKA LAND
CO., a Florida corporation (the “Company”) and                      (“Grantee”).

Background

The Company has adopted the Consolidated-Tomoka Land Co. 2010 Equity Incentive
Plan (the “Plan”) which is administered by the Compensation Committee of the
Company’s Board of Directors (the “Committee”). Section 7 of the Plan provides
that the Committee shall have the discretion and right to grant Restricted
Shares, subject to the terms and conditions of the Plan and any additional terms
provided by the Committee. The Committee has granted Restricted Shares to the
Grantee as of the Grant Date pursuant to the terms of the Plan and this
Agreement. The Grantee desires to accept the grant of Restricted Shares and
agrees to be bound by the terms and conditions of the Plan and this Agreement.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Award of Restricted Shares. Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to the Grantee
             Restricted Shares (the “Awarded Shares”) as of the Grant Date. The
extent to which the Grantee’s rights and interest in the Awarded Shares becomes
vested and non-forfeitable shall be determined in accordance with the provisions
of Sections 2 and 3 of this Agreement. The Committee has determined that the
Awarded Shares are intended to satisfy the requirements for “qualified
performance-based compensation” under Code Section 162(m), and therefore the
Committee designates the grant of Awarded Shares as a Qualified
Performance-Based Award.

2. Performance Vesting. Except as may be otherwise provided in Section 3 of this
Agreement, the vesting of the Grantee’s rights and interest in the Awarded
Shares of Restricted Stock shall be determined in accordance with the
performance vesting criteria set forth in Exhibit A attached to this Agreement.

3. Change in Control. Unless previously forfeited, the Awarded Shares shall vest
upon the occurrence of a Change in Control.

4. Shares Held by Custodian; Shareholder Rights.

(a) The Grantee hereby authorizes and directs the Company to deliver any
Restricted Shares issued by the Company to evidence the Awarded Shares to the
Secretary of the Company or such other officer of the Company as may be
designated by the Company’s Chief Executive Officer (the “Share Custodian”) to
be held by the Share Custodian until the Awarded

 

1



--------------------------------------------------------------------------------

Shares become vested in accordance with Section 2 or Section 3 of this
Agreement. When all or any portion of the Awarded Shares become vested, the
Share Custodian shall deliver to the Grantee (or his beneficiary in the event of
death) a certificate representing the vested Awarded Shares (which then will be
unrestricted). The Grantee hereby irrevocably appoints the Share Custodian, and
any successor thereto, as the true and lawful attorney-in-fact of the Grantee
with full power and authority to execute any stock transfer power or other
instrument necessary to transfer the Awarded Shares to the Company, or to
transfer a portion of the Awarded Shares to the Grantee on an unrestricted basis
upon vesting, pursuant to this Agreement, in the name, place, and stead of the
Grantee. The term of such appointment shall commence on the Grant Date and shall
continue until all the Awarded Shares become vested or are forfeited.

(b) During the period that the Share Custodian holds any of the Awarded Shares
of Restricted Stock subject to this Section 4, the Grantee shall have the right
to vote such Awarded Shares. The Grantee will cease to have the right to vote
any of the Awarded Shares that are forfeited if and when such shares are
forfeited. The number of Awarded Shares set forth in Section 1 of this Agreement
shall be the maximum number of Awarded Shares to which the voting rights
described in this Section 4 shall be applicable.

(c) The Grantee shall not receive any dividends with respect to the Awarded
Shares for the period beginning on the Grant Date and ending on the vesting
date. In the event the number of Awarded Shares is increased or reduced in
accordance with Section 11 of the Plan, and in the event of any distribution of
common stock or other securities of the Company in respect of such shares of
common stock, the Grantee agrees that any certificate representing shares of
such additional common stock or other securities of the Company issued as a
result of any of the foregoing shall be delivered to the Share Custodian and
shall be subject to all of the provisions of this Agreement as if initially
received hereunder.

5. Tax Consequences. The Grantee shall pay all applicable federal, state and
local income and employment taxes (including taxes of any foreign jurisdiction)
which the Company is required to withhold at any time with respect to the
Awarded Shares. Such payment shall be made in full, at the Grantee’s election,
in cash or check, by withholding from the Grantee’s next normal payroll check,
or by the tender of Shares of the Company’s common stock (including Awarded
Shares then vesting). Shares tendered as payment of required withholding shall
be valued at the closing price per share of the Company’s common stock on the
date such withholding obligation arises.

6. No Effect on Employment or Rights under Plan. Nothing in the Plan or this
Agreement shall confer upon the Grantee the right to continue in the employment
of the Company or affect any right which the Company may have to terminate the
employment of the Grantee regardless of the effect of such termination of
employment on the rights of the Grantee under the Plan or this Agreement. If the
Grantee’s employment is terminated for any reason whatsoever (and whether lawful
or otherwise), he will not be entitled to claim any compensation for or in
respect of any consequent diminution or extinction of his rights or benefits
(actual or prospective) under this Agreement or any Award or otherwise in
connection with the Plan. The rights and obligations of the Grantee under the
terms of his employment with the Company or any Subsidiary will not be affected
by his participation in the Plan or this Agreement, and neither the Plan nor
this Agreement form part of any contract of employment between the Grantee and
the Company or any Subsidiary. The granting of Awards under the Plan is entirely
at the

 

2



--------------------------------------------------------------------------------

discretion of the Committee, and the Grantee shall not in any circumstances have
any right to be granted an Award.

7. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

8. Successors. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

9. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

10. Entire Agreement. Subject to the terms and conditions of the Plan, which are
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations.

11. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

12. Additional Acknowledgements. By their signatures below, the Grantee and the
Company agree that the Awarded Shares are granted under and governed by the
terms and conditions of the Plan and this Agreement. Grantee has reviewed in
their entirety the prospectus that summarizes the terms of the Plan and this
Agreement, has had an opportunity to request a copy of the Plan in accordance
with the procedure described in the prospectus, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement. Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan and this Agreement.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date set forth above.

 

CONSOLIDATED-TOMOKA LAND CO. BY:       President and Chief Executive Officer

I have read the Consolidated-Tomoka Land Co. 2010 Equity Incentive Plan adopted
on April 28, 2010, and by my signature I agree to be bound by the terms and
conditions of the Plan and this form of agreement.

 

Date:                      Grantee Signature

 

3



--------------------------------------------------------------------------------

EXHIBIT A

VESTING OF RESTRICTED SHARES (5-YEAR PERFORMANCE)

 

1. Vesting of Restricted Shares.

The number of Restricted Shares that shall vest under this Agreement shall be
based upon the following performance goal: the Company’s Total Shareholder
Return as compared to the Total Shareholder Return of the Company’s Peer Group
during the Performance Period, as further described below. Upon (i) the
expiration of the Performance Period, and (ii) the Committee’s determination and
certification of the extent to which the performance goal has been achieved, the
Participant shall become vested in the number of Restricted Shares that
corresponds to the level of achievement of the performance goal set forth below
that is certified by the Committee. Such determination and certification shall
occur no later than sixty (60) days after the conclusion of the Performance
Period. If the Participant’s employment terminates prior to the end of the
Performance Period, all Restricted Shares shall automatically be forfeited and
canceled as of the date of the Participant’s termination of employment;
provided, however, that the Participant may be eligible for a cash payment.

Determination of Peer Group:

The “Peer Group” used for purposes of this Exhibit A shall be those companies
selected by the Committee using Dow Jones US Real Estate Total Stock Market
Index, or such similar Peer Group designated by the New York Stock Exchange, or,
if no such designation exists, such other recognized independent third parties
that provide such peer group information. The Committee may add additional peers
to the group.

If a company in the Peer Group experiences a bankruptcy event during the
Performance Period, the company will remain in the Peer Group and it stock price
will continue to be tracked for purposes of the Total Shareholder Return
calculation. If the company is subsequently

 

4



--------------------------------------------------------------------------------

acquired or goes private, the provisions below will apply. If the company
liquidates, the company will remain in the Peer Group and its Ending Stock Price
will be reduced to zero.

If a company in the Peer Group is acquired by another company in the same Peer
Group, the acquired company will be removed from the Peer Group and the
surviving company will remain in the Peer Group.

If a company in the Peer Group is acquired by a company not in the Peer Group,
the acquired company will remain in the Peer Group, and its Ending Stock Price
will be equal to the value per share of the consideration paid to the
shareholders of the acquired company in the transaction. The surviving company
in such transaction will not be added to the Peer Group.

If a company in the Peer Group ceases to be a public company due to a going
private transaction, the company will remain in the Peer Group, and its Ending
Stock Price shall be equal to the value per share of the consideration paid to
the shareholders of the target company in the transaction.

Calculation of Total Shareholder Return:

“Total Shareholder Return” for the Company and each company in the Peer Group
shall include dividends paid and shall be determined as follows:

 

Total Shareholder Return               =                           Change in
Stock Price + Dividends Paid                                         Beginning
Stock Price

“Beginning Stock Price” shall mean the average closing sale price as reported on
the New York Stock Exchange Composite Tape of one (1) share of common stock for
the thirty (30) trading days immediately prior to the first day of the
Performance Period. The Beginning Stock Price shall be appropriately adjusted to
reflect any stock splits, reverse stock splits or stock dividends during the
Performance Period.

 

5



--------------------------------------------------------------------------------

“Change in Stock Price” shall mean the difference between the Ending Stock Price
and the Beginning Stock Price.

“Dividends Paid” shall mean the total of all cash and in-kind dividends paid on
one (1) share of stock during the Performance Period.

“Ending Stock Price” shall mean the average closing sale price of one (1) share
of common stock for the thirty (30) trading days immediately prior to the last
day of the Performance Period, except as otherwise provided under “Determination
of Peer Group” above. Such closing sale prices shall be as reported on the New
York Stock Exchange, such other national securities exchange, or as reported by
an applicable automated quotation system, the OTC Bulletin Board, or otherwise,
as applicable.

“Performance Period” shall mean the period commencing on the date Restricted
Shares are awarded by the Company to a plan participant; and ending on the first
stock trading day five (5) years after the date of the award.

Calculation of Percentile Rank:

Following the Total Shareholder Return determination for the Company and the
companies in the Peer Group, the “Company Rank” for the Peer Group shall be
determined by listing each company in the Peer Group (including the Company)
from the highest Total Shareholder Return to lowest Total Shareholder Return and
counting up to the Company from the company with the lowest Total Shareholder
Return.

The Company’s separate “Percentile Rank” for the Peer Group shall then be
determined as follows:

 

Percentile

Rank for

 

 

        =        

                            Company Rank in the Peer
Group                        the Peer Group    

                    Total Number of companies in the Peer

                             Group including the Company

 

6



--------------------------------------------------------------------------------

Calculation of Number of Vested Restricted Shares:

The percent of Restricted Shares that vest shall then be determined based on the
following chart:

 

Company’s Percentile Rank

   Percent of Restricted Shares to Vest  

75th and above

     100 % 

70th

     90 % 

65th

     80 % 

60th

     70 % 

55th

     60 % 

50th

     50 % 

45th

     42.5 % 

40th

     35 % 

35th

     27.5 % 

30th

     20 % 

25th

     12.5 % 

Below 25th

     0 % 

Interpolation shall be used to determine the percent of Restricted Shares that
vest in the event the Company’s Percentile Rank does not fall directly on one of
the ranks listed in the above chart. Once the percent of Restricted Shares to
vest has been determined, the percent shall be multiplied by the number of
Restricted Shares awarded to determine the actual number of Restricted Shares
that vest, rounded to the next highest whole share. All Restricted Shares that
do not vest in accordance with this Exhibit A shall be automatically forfeited
and canceled.

 

7